292 F.2d 501
AMERICAN SAFETY TABLE COMPANY, Inc., Plaintiff-Appellee,v.Joseph SCHREIBER and David Goldberg, individually and as partners trading as Schreiber & Goldberg, Defendants-Appellants.
No. 426.
Docket 26987.
United States Court of Appeals Second Circuit.
Submitted July 12, 1961.
Decided August 24, 1961.

Appeal from a judgment of the United States District Court for the Southern District of New York; Sidney Sugarman, J.
Defendants appeal from certain of the injunctive features of an interlocutory judgment. Affirmed.
Leon Edelson, Philadelphia, Pa. (Keith, Bolger, Isner & Byrne, New York City, on the brief), for plaintiff-appellee.
Charles Sonnenreich, New York City, for defendants-appellants.
Before LUMBARD, Chief Judge, and MEDINA and MOORE, Circuit Judges.
PER CURIAM.


1
Defendants Schreiber and Goldberg appeal from the interlocutory judgment entered on April 26, 1961, in compliance with the directions given by us in disposing of the last appeal by Schreiber and Goldberg, and denying their petition for rehearing. American Safety Table Company v. Schreiber, 2 Cir., 1961, 287 F.2d 417. We will not further modify the terms of the injunction. Affirmed with costs to Amco.